Citation Nr: 1541973	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to January 1973, with confirmed service in the Republic of Vietnam.  The Veteran died in March 2014.  The appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this matter.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this issue was last before the Board in February 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claim on appeal is adjudicated.  

In response to the January 2015 remand, a VA addendum opinion was prepared in June 2015.  A VA examiner other than the examiner who authored the August 2013 and December 2013 VA opinions reviewed the Veteran's electronic documents and opined that due to "so many medical comorbidities, so many medications, interactions between medications, dizziness and falls, and a host of medical diagnoses, it would be impossible (other than basing these comments on [the Veteran's] past reported statements) to definitively determine if the [hypertension] (or medication used for [hypertension]) TRULY caused his tinnitus."  The examiner noted that the Veteran was taking numerous medications for hypertension, which totalled 21 medications as of December 2013, had an extensive medical history with many comorbidities, and that his multiple disease processes may all have contributed to tinnitus.  The examiner acknowledged the Veteran's statements that he had tinnitus only when taking medication for hypertension but noted that his reported history of tinnitus varied and concluded that it was impossible to separate all the medications and disease processes out due to the intertwined complexities.

The Board finds the June 2015 VA opinion to be inadequate because the VA examiner failed to provide an adequate opinion utilizing the appropriate standard of proof as to whether the Veteran's tinnitus was caused or aggravated by service-connected hypertension, to include medication for hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner opined that it was impossible to "definitively determine" if hypertension "truly" caused tinnitus.  In order to substantially comply with a January 2015 Board remand, an additional VA opinion must clarify whether tinnitus was at least as likely as not caused or aggravated by hypertension or medication used to treat the hypertension with sufficient supporting rationale consistent with all evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's tinnitus.  Based on the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus was caused or permanently worsened by the Veteran's service-connected hypertension, to specifically include medication taken for the hypertension. 

A complete rationale for the opinion must be provided.  If the physician cannot provide the requested opinion, he or she should explain why.  If the opinion would require speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




